DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Takeda (US 2009/0058279 A1) .
	Regarding claims 1, 2, 23, 24, Shin discloses an organic compound represented by formula (1) (see compounds 1-15, compounds 41-60):
	wherein R1 to R12 are independently selected from a hydrogen atom and an aryl group having 6 to 18 carbon atoms, provided that each of R1, R2, R7 and R8 is independently selected from the aryl group, the aryl group may have a substituent, and is a phenyl group, R3, R5, R6, R9, R11, and R12 is a hydrogen atom (claim 

	However, Shin does not disclose that the linking molecule is one of naphthalene, phenanthrene, fluorene, benzofluorene, dibenzofluorene, spirofluorene, dibenzothiophene, and dibenzofuran.
	Takeda discloses substantially similar linking molecules to that of Shin between indole groups (see Takeda 2-35 and 2-33 and Shin compound 52), namely anthracene or pyrene (Shin see [0022] and Takeda [0106]).
	In addition, Takeda discloses that a naphthalene (2-32, 2-34), a substituted fluorene compound (2-36), dibenzothiophene (2-40), dibenzofuran (2-39) can be used as a linking molecule between indole compounds.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divalent linkage groups between the indole compounds of Shin to include linking groups as disclosed above by Takeda because Takeda discloses it is an appropriate linker compounds between indole compounds in an electroluminescent compound layer. 
	The modification of one of the compounds disclosed above of Shin (please note that any of the compounds of Shin disclosed above, see compounds 1-15, compounds 41-60, can be modified even though only one is shown specifically below) with Takeda (while 2-36 is shown please note that any of the A1 compounds of Takeda as disclosed above can be substituted) is shown in the Figure below.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

    PNG
    media_image1.png
    875
    975
    media_image1.png
    Greyscale
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).













Regarding claim 10, modified Shin discloses all of the claim limitations as set forth above.
	In addition, Shin discloses an electronic element comprising a pair of electrodes with an organic compound layer containing formula (1) between the electrodes ([0052] [0078]-[0079]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Takeda (US 2009/0058279 A1) as applied to claims 1, 2, 10, 23, and 24 above and in further view of Yanai (JP2005-082701 A, Machine Translation). 
	Regarding claim 9, modified Shin discloses all of the claim limitations as set forth above.
	However, modified Shin does not disclose that that least one of R1 to R12 is a group having a tert-butyl group but does disclose that there can be fluorine substitutions (see compounds 58-60).
	Yanai discloses that the indole groups attached to each other through a linking molecule can have phenylene substitutions similar to Shin (see [0060] molecule 23) and the phenylene substitutions can have either fluorine (see compound 3) or  tert butyl groups attached (see molecule 25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the groups of R1-R12 of Shin by replacing the fluorine with tert-butyl as disclosed by Yanai because Yanai discloses it is an appropriate substituent on an indole group in an electroluminescent compound layer.

	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).
Claims 11-20 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Takeda (US 2009/0058279 A1)  as applied to claims 1, 2, 10, 23, and 24, above and in further view of Kamantani (WO2016/194337 A1) mapped to (US 2018/0108691 A1).
Regarding claim 11, modified Shin discloses all of the claim limitations as set forth above.
Shin discloses that the indole compound can be used in photoelectric conversion device and an image sensor ([0052]) and can be used in an electron blocking layer ([0071]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Shin by having a photoelectric conversion/image sensor device as disclosed by Kamantani because Shin discloses it is obvious to do so.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electron blocking layer of Shin by having it include the indole organic compound as disclosed by Shin because Shin discloses it is obvious to do so.
Regarding claims 12 and 13, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that the photoelectric conversion layer includes an organic n-type compound including a fullerene ([0048]).
Regarding claims 14 and 26, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that the photoelectric conversion device includes an electron blocking layer (2, contains material which increases transport of holes and therefore will have some electron blocking property [0027]) and includes the organic compound as represented by compound 1 (See modification above done in claim 12) between a cathode (4) and the photoelectric conversion layer (1).
Regarding claims 25 and 27, modified Shin discloses all of the claim limitations as set forth above.
Shin discloses that the indole compound can be used in photoelectric conversion device and an image sensor ([0052]) and can be used in a hole blocking layer ([0071]).
Kamantani discloses a photoelectric conversion device which has a photoelectric conversion layer with a mixture of p and n-type(fullerene) organic semiconductors that include (1), a hole blocking layer (third organic compound layer, 3, [0055]) an anode (5) and a cathode (4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hole blocking layer of Shin by having it include the indole organic compound as disclosed by Shin because Shin discloses it is obvious to do so.
Regarding claim 15, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that there is a second photoelectric conversion layer (3) capable of performing photoelectric conversion with light having a wavelength different from light with which the photoelectric conversion layer performs photoelectric conversion (note that the compounds and ratio of compounds will be different in layer 3 versus layer 1, therefore will have a different bandgap and will convert a different part of the spectrum ([0055]).
Regarding claims 16 and 17, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that photoelectric conversion element is included in an imaging device as noted above in the modification done in claim 11. 

Regarding claim 18, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that the imaging apparatus includes an imaging optical system (see lens portion and filter, 9 and 8 [0018]-[0019]) and can be included in a digital camera housing ([0193]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Yanani by including the imaging optical system at a joining portion of a digital camera housing so that light can be received by the image detector.
Regarding claims 19 and 20, modified Shin discloses all of the claim limitations as set forth above.
Kamantani discloses that the imaging apparatus has a receiver ([0194]) that receives a signal from outside, wherein the signal is a signal for controlling at least one of an imaging range, imaging start point, and imaging end point. 
In addition it has a transmitting section that transmits an acquired image to an outside ([0195]).
Claims 1, 3, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Sawada (US 2013/0184458 A1).
Regarding claims 1, 3 and 28, Shin discloses an organic compound represented by formula (1) (see compounds 1-15, compounds 41-60):
	wherein R1 to R12 are independently selected from a hydrogen atom and an aryl group having 6 to 18 carbon atoms, provided that each of R1, R2, R7 and R8 is independently selected from the aryl group, the aryl group may have a substituent, and is a phenyl group, R3, R5, R6, R9, R11, and R12 is a hydrogen atom (claim 
24) and wherein A is selected from a fused ring system  and wherein n=0 (claim 23). 
	However, Shin does not disclose that the linking molecule is phenanthrene.
	Sawada discloses substantially similar linking molecules to that of Shin between indole-like groups (including anthracene and pyrene [0034][0035]), namely anthracene or pyrene (Shin see [0022]).
	Sawada also discloses that groups like phenanthrene can be used instead ([0035] 1-30, pg, 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divalent linkage groups between the indole compounds of Shin to include linking groups as disclosed above by Sawada, including phenanthrene, because Swada discloses it is an appropriate linker compounds between indole compounds in an electroluminescent compound layer. 
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Takeda (US 2009/0058279 A1) in view of Yanai (JP2005-082701 A, Machine Translation). 
	Regarding claims 21 and 22, Shin discloses an organic compound represented by formula (1) (see compounds 1-15, compounds 41-60):
1 to R12 are independently selected from a hydrogen atom and an aryl group having 6 to 18 carbon atoms, provided that each of R1, R2, R7 and R8 is independently selected from the aryl group, the aryl group may have a substituent, wherein A is selected from a fused ring system  and wherein n=0. 
	However, Shin does not disclose that the linking molecule is one of naphthalene, phenanthrene, fluorene, benzofluorene, dibenzofluorene, spirofluorene, dibenzothiophene, and dibenzofuran.
	Takeda discloses substantially similar linking molecules to that of Shin between indole groups (see Takeda 2-35 and 2-33 and Shin compound 52), namely anthracene or pyrene (Shin see [0022] and Takeda [0106]).
	In addition, Takeda discloses that a naphthalene (2-32, 2-34), a substituted fluorene compound (2-36), dibenzothiophene (2-40), dibenzofuran (2-39) can be used as a linking molecule between indole compounds.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divalent linkage groups between the indole compounds of Shin to include linking groups as disclosed above by Takeda because Takeda discloses it is an appropriate linker compounds between indole compounds in an electroluminescent compound layer.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection 

    PNG
    media_image1.png
    875
    975
    media_image1.png
    Greyscale
	Modified Shin (see compound 60) will have a fluorene linker instead of anthracene shown. 








	





However, modified Shin does not disclose that that least one of R1 to R12 is a group having a tert-butyl group but does disclose that there can be fluorine substitutions (see compounds 58-60).
	Yanai discloses that the indole groups attached to each other through a linking molecule can have phenylene substitutions similar to Shin (see [0060] molecule 23) and the phenylene substitutions can have either fluorine (see compound 3) or  tert butyl groups attached (see molecule 25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the groups of R1-R12 of Shin by replacing the fluorine with tert-butyl as disclosed by Yanai because Yanai discloses it is an appropriate substituent on an indole group in an electroluminescent compound layer.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the 
	Modified Shin will disclose molecule B4 as instantly claimed.
Regarding claim 22, modified Shin discloses all of the claim limitations as set forth above.
Shin discloses that the indole compound can be used in photoelectric conversion device and an image sensor ([0052]) and can be used in an electron blocking layer ([0071]).
Kamantani discloses a photoelectric conversion device which has a photoelectric conversion layer with a mixture of p and n-type(fullerene) organic semiconductors that include (1), an electron blocking layer (second organic compound layer, 2, [0027]) an anode (5) and a cathode 4.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Shin by having a photoelectric conversion/image sensor device as disclosed by Kamantani because Shin discloses it is obvious to do so.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electron blocking layer of Shin by having it include the indole organic compound as disclosed by Shin because Shin discloses it is obvious to do so.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant argues that Takeda does not take into account the difference between the biphenyl spacer and anthracene, fluorene, naphthalene, dibenzothiophene, or dibenzofuran spacer. Applicant argues that Compound A1 forms a stable amorphous film with high stability in comparison to compound a-1 which includes the biphenyl spacer similar to the compound of Takeda (2-22). 
Examiner notes that Takeda also notes half-life differences between compounds with different spacers (see Tables 1-4) therefore different spacers will perform differently and some of the spacers disclosed by Takeda will perform at a higher efficiency under a different set of conditions than another. In addition, Compound A1 which Applicant indicates has high stability is not currently claimed, therefore the argument is incommensurate with the scope of the claim.
Applicant further compares Compound B1 of the instant specification and Compound b-1 which closely resembles compound 41 of Shin and notes that Compound B1 exhibited a shorter wavelength, and further notes that compounds in the instant application show a substantial decrease in dark current and maintain external quantum efficiency and points to specification paragraphs [00211]-[00223].
	Compound B1 which Applicant indicates shows a substantial decrease in dark current and maintains external quantum efficiency is not currently claimed, therefore the argument is incommensurate with the scope of the claim. In addition, the breadth of the claim far exceeds the disclosed scope of the examples disclosed in specification paragraphs [00211]-[00223], notable example A4, A10, A15, A1, B4, B6, B8, B10, B13, and B17. Furthermore, the examples in [00211]-[00223] use different compounds for the 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726